FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 04-30098
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-02-00246-BLW
MONROE MARTINEZ,
                                              OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
                 for the District of Idaho
        B. Lynn Winmill, District Judge, Presiding

                 Argued and Submitted
          December 6, 2004—Seattle, Washington

                    Filed May 16, 2005

  Before: Michael Daly Hawkins, Sidney R. Thomas, and
          M. Margaret McKeown, Circuit Judges.

                 Opinion by Judge Thomas




                           5245
5248              UNITED STATES v. MARTINEZ
                         COUNSEL

Leo N. Griffard, Boise, Idaho, for the appellant.

Kevin T. Maloney, Assistant United States Attorney, Boise,
Idaho, for the appellee.


                         OPINION

THOMAS, Circuit Judge:

  In this appeal, we consider whether a domestic disturbance
constitutes an emergency sufficient to justify a warrantless
entry into a home. Under the circumstances presented by this
case, we conclude that it does, and affirm the district court’s
denial of a suppression motion.

                               I

   In the summer of 2002 in Nampa, Idaho, police officer
Mike Phillips was dispatched to the residence of Lisa and
Monroe Martinez in response to a domestic violence call. The
initial radio transmission received by Phillips indicated that
there was an “out of control” male and that the 911 call was
disconnected. Phillips recognized the address as a residence
he had been called to on a previous occasion for a domestic
violence incident. Phillips recalled that on the previous occa-
sion the female had a “fat lip” because “the male subject had
hit her.”

   Upon arriving on the scene Phillips saw Lisa Martinez in
the front yard. Lisa was “very upset, crying, she had her face
in her hands.” Lisa did not say anything that indicated she had
been physically injured, and Phillips did not observe evidence
of physical injuries.
                  UNITED STATES v. MARTINEZ                5249
   While attempting to speak with Lisa, Phillips could hear
yelling coming from inside the house. Phillips “could not
make out” precisely what was being said but he described it
as “angry, hostile yelling.” Phillips entered the house in order
to make sure that the person yelling was not injured, that
someone else in the house was not being injured, and to make
sure the individual yelling was not going to come out of the
house with weapons. One of the possible scenarios that
occurred to Phillips was that “Mr. Martinez had a knife stuck
in his chest and he was yelling because he was mad [that] he
had been stabbed.”

   As Phillips entered the house he saw a young boy standing
in the doorway. He asked the boy if the doorway would lead
him to the yelling man, and the boy responded affirmatively.
Phillips followed the yelling through a laundry room and hall-
way to a bedroom where he observed Martinez kneeling on
the floor and reaching under the bed. Martinez was yelling
“he was going down for this.”

   Phillips was afraid that Martinez was searching for a
weapon under the bed. Phillips told Martinez to move into the
living room “where we could figure out what was going on.”
At this point, Phillips did not regard Martinez as a criminal
suspect. Upon entering the living room, Phillips noticed two
rifles and a shortened barrel shotgun resting on the couch.
Phillips “immediately” asked Martinez, “What are those
doing there?” Martinez responded that he knew the police
were coming and he was trying to get rid of the weapons
before they arrived. Martinez, as it turned out, had been previ-
ously convicted in state court of felony possession of a con-
trolled substance, and was on state probation at the time of the
domestic disturbance.

  Lisa and Monroe Martinez were both arrested for domestic
battery. Later, the United States charged Monroe Martinez
with unlawful possession of firearms under 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). Following an evidentiary hearing,
5250              UNITED STATES v. MARTINEZ
the district court denied Martinez’s motion to suppress evi-
dence of the discovered firearms and the statements made by
Martinez while Officer Phillips was inside the house. Subse-
quently, Martinez entered a conditional plea, reserving the
right to appeal the court’s denial of his motion to suppress.
Martinez was sentenced to serve a term of 37 months impris-
onment, followed by three years of supervised release, and
ordered to pay $1,100 in criminal penalties. This timely
appeal followed.

   We review de novo the lawfulness of a search under the
Fourth Amendment, but review the district court’s factual
findings for clear error. Ornelas v. United States, 517 U.S.
690, 699 (1996).

                              II

   [1] The district court properly denied the motion to sup-
press evidence of the firearms discovered in the house. The
“physical entry of the home is the chief evil against which the
wording of the Fourth Amendment is directed.” Payton v.
New York, 445 U.S. 573, 585 (1980) (quoting United States
v. U.S. District Court, 407 U.S. 297, 313 (1972)). For that
reason, “searches and seizures inside a home without a war-
rant are presumptively unreasonable.” Id. at 586. There are
two general exceptions to the warrant requirement for home
searches: exigency and emergency. Under the exigency doc-
trine, a warrantless search of a home is permitted if there is
probable cause to believe that contraband or evidence of a
crime will be found at the premises and that exigent circum-
stances exist. United States v. Lai, 944 F.2d 1434, 1441 (9th
Cir. 1991) (abrogated on other grounds). As a general rule,
“we define exigent circumstances as those circumstances that
would cause a reasonable person to believe that entry . . . was
necessary to prevent physical harm to the officers or other
persons, the destruction of relevant evidence, the escape of
the suspect, or some other consequence improperly frustrating
legitimate law enforcement efforts.” United States v. McCon-
                  UNITED STATES v. MARTINEZ                  5251
ney, 728 F.2d 1195, 1199 (9th Cir. 1984) (en banc) (abrogated
on other grounds). In this case, Martinez correctly argues that
the exigency doctrine is inapplicable because the officer did
not believe that evidence of a crime would be found inside the
house. When the domestic violence victim is still in the home,
circumstances may justify an entry pursuant to the exigency
doctrine. United States v. Brooks, 367 F.3d 1128, 1135 (9th
Cir. 2004). In Brooks, we applied the exigency doctrine to
allow entry when loud fighting had been heard, the officers
saw the room in disarray, and the victim was still on the
premises but not visible to the officers. As we noted in that
case, the officers had probable cause to suspect evidence of
crime and had an exigent need to enter the premises to make
sure that the victim was safe. Id. Here, in contrast, the victim
had left the premises and the officer did not have probable
cause to believe there was contraband or evidence of a crime
in the house.

   [2] Although the exigency doctrine does not provide a con-
stitutional basis for the warrantless entry in this case, the
emergency doctrine provides justification. “The emergency
doctrine provides that if a police officer, while investigating
within the scope necessary to respond to an emergency, dis-
covers evidence of illegal activity, that evidence is admissible
even if there was not probable cause to believe that such evi-
dence would have been found.” United States v. Cervantes,
219 F.3d 882, 888 (9th Cir. 2000).

   The emergency exception to the warrant requirement con-
tains three requirements:

    (1) The police must have reasonable grounds to
    believe that there is an emergency at hand and an
    immediate need for their assistance for the protection
    of life or property. (2) The search must not be pri-
    marily motivated by intent to arrest and seize evi-
    dence. (3) There must be some reasonable basis,
5252              UNITED STATES v. MARTINEZ
    approximating probable cause, to associate the emer-
    gency with the area or place to be searched.

Id. (quoting People v. Mitchell, 347 N.E.2d. 607, 609 (N.Y.
1976)).

  [3] The volatility of situations involving domestic violence
make them particularly well-suited for an application of the
emergency doctrine. When officers respond to a domestic
abuse call, they understand that “violence may be lurking and
explode with little warning.” Fletcher v. Clinton, 196 F.3d 41,
50 (1st Cir. 1999). Indeed, “more officers are killed or injured
on domestic violence calls than on any other type of call.”
Hearings before Senate Judiciary Committee, 1994 WL
530624 (F.D.C.H.)(Sept. 13, 1994)(statement on behalf of
National Task Force on Domestic Violence).

   [4] As a result of these factors, other circuits have recog-
nized the need for law enforcement officers to enter a home
without a warrant when it appears that the occupant may
injure himself or others. Fletcher, 196 F.3d at 49; Tierney v.
Davidson, 133 F.3d 189, 196 (2d Cir. 1998). As the Second
Circuit observed in Tierney: “Courts have recognized the
combustible nature of domestic disputes, and have accorded
great latitude to an officer’s belief that warrantless entry was
justified by exigent circumstances when the officer had sub-
stantial reason to believe that one of the parties to the dispute
was in danger.” 133 F.3d at 197.

   [5] Here, the officer responded to an interrupted 911 call
concerning domestic violence at a residence known to the
officer as the source of prior episodes of domestic violence.
On arrival, he observed a crying woman in the front yard and
heard continued angry yelling from the interior of the house.
He reasonably believed there was an emergency at hand and
an immediate need for his assistance for the protection of life
or property. He entered the house and proceeded to the bed-
room where the defendant was located. In moving the defen-
                  UNITED STATES v. MARTINEZ                5253
dant out of the bedroom, the officer saw the firearms. His
observation was not motivated by an intent to arrest and seize
evidence, but rather was incidental to the officer’s manage-
ment of the situation. The living room where the weapons
were discovered was the part of the premises in which the
emergency situation had arisen and was logically used by the
officer as a place to defuse the situation. As such, there was
a sufficient nexus between it and the emergency for the doc-
trine to apply. Cf. United States v. Deemer, 354 F.3d 1130,
1132-33 (9th Cir. 2004) (holding that a search of a motel
room was not justified by the emergency doctrine because
there was not a reasonable basis to associate the emergency
with the area to be searched).

   [6] In sum, the three requirements of the emergency doc-
trine were satisfied in this case, justifying the officer’s war-
rantless entry into the home and subsequent seizure of the
firearms. The district court correctly denied the suppression
motion as to the firearms.

                              III

   The district court also properly denied the motion to sup-
press evidence of the statements made at the scene. Certainly,
the usual rules pertaining to Terry stops do not apply in
homes. See United States v. Washington, 387 F.3d 1060, 1067
(9th Cir. 2004) (noting that the Supreme Court “has never
expanded Terry to allow a Terry-stop at an individual’s
home”); United States v. Winsor, 846 F.2d 1569, 1574 (9th
Cir. 1988) (en banc) (refusing to extend the principle of Terry
stops to the home).

   [7] However, Miranda is subject to a narrow “public safe-
ty” exception, allowing police officers the right to “ask ques-
tions reasonably prompted by a concern for the public safety.”
New York v. Quarles, 467 U.S. 649, 656 (1984). In order for
the public safety exception to apply, there must have been “an
objectively reasonable need to protect the police or the public
5254              UNITED STATES v. MARTINEZ
from any immediate danger associated with [a] weapon.” Id.
at 658, 659 n. 8; see also Allen v. Roe, 305 F.3d 1046, 1050
(9th Cir. 2002); United States v. Carrillo, 16 F.3d 1046, 1049
(9th Cir. 1994); United States v. Fleming, 917 F.2d 850, 854
(5th Cir. 1990) (Quarles public-safety exception did not apply
because officer did not have knowledge that suspect pos-
sessed a firearm). This exception allows officers, when rea-
sonably prompted by a concern for the public safety, to
engage in limited questioning of suspects about weapons in
potentially volatile situations. Quarles, 467 U.S. at 656.

   [8] Here, the officer entered the site of a domestic distur-
bance and, in the process of ascertaining what had occurred,
observed weapons in plain view. The officer was entitled to
make inquires about the weapons under the Quarles public
safety exception to Miranda. The district court correctly
denied the motion to suppress the few statements made by the
defendant at the scene prior to receiving a Miranda warning.

  AFFIRMED.